                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


HENRY TIMBERLAKE DUNCAN,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 3:18-1373

SERGEANT ADKINS, et al.,

                               Defendants.


                          MEMORANDUM OPINION AND ORDER


       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendation for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommended that the Motion to Amend the Complaint (ECF No. 9) be granted; the Complaint

(ECF No. 3) be dismissed, without prejudice, as it is duplicative of the claims raised in Case No.

3:18-cv-1355; the Clerk of Court be ordered to docket the Amended Complaint (ECF No. 9-1);

the instant civil action be transferred to the United States District Court for the Northern District

of West Virginia at Elkins pursuant to 27 U.S.C. § 1404(a) for further proceedings; and this case

be removed from the docket of the Court. Neither party has filed objections to the Magistrate

Judge=s findings and recommendations.

       Accordingly, the Court accepts and incorporates herein the findings and recommendation

of the Magistrate Judge and ORDERS that the Motion to Amend the Complaint (ECF No. 9) be

GRANTED; the Complaint (ECF No. 3) be DISMISSED, without prejudice, as it is duplicative
of the claims raised in Case No. 3:18-cv-1355; the Clerk of Court docket the Amended Complaint

(ECF No. 9-1); the instant civil action be TRANSFERRED to the United States District Court for

the Northern District of West Virginia at Elkins pursuant to 27 U.S.C. § 1404(a) for further

proceedings; and this case be REMOVED from the docket of the Court, consistent with the

findings and recommendations.

       The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.


                                             ENTER:      April 18, 2019




                                            ROBERT C. CHAMBERS
                                            UNITED STATES DISTRICT JUDGE




                                               -2-
